*1266UPON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
Pursuant to the Florida Supreme Court’s mandate in Citizens Property Insurance Corp. v. Ueberschaer, 979 So.2d 929 (Fla.2008), which quashed and remanded our opinion in Citizens Property Insurance Corp. v. Ueberschaer, 956 So.2d 483 (Fla. 1st DCA 2007), we have reconsidered the merits of this case under the principles announced in Florida Farm Bureau Casualty Insurance Co. v. Cox, 967 So.2d 815 (Fla.2007). Accordingly, the final summary judgment issued in favor of Appellee, Thomas Ueberschaer, is reversed, and this matter is remanded for further proceedings consistent with the Florida Supreme Court’s decision in Cox. This reversal necessarily requires us to vacate our previous order partially granting Appellee’s motion for appellate attorney’s fees. Appellee’s motion for appellate attorney’s fees is hereby denied.
REVERSED and REMANDED.
PADOVANO, LEWIS, and THOMAS, JJ., concur.